Citation Nr: 0017722	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  94-05 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a neuropsychiatric 
disorder (claimed as nervous disorder).

2.  Entitlement to service connection for a right lung 
disorder.

3.  Entitlement to service connection for bilateral hearing 
loss disability.

4.  Entitlement to service connection for an ear disorder.

5.  Entitlement to an increased evaluation for forehead 
scars, headaches, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from December 1978, March 1992 and October 1997 
rating decisions of the San Juan, Puerto Rico Department of 
Veterans Affairs (VA) Regional Office (RO).  In the December 
1978 rating decision, the RO denied service connection for a 
nervous disorder, the veteran filed a notice of disagreement 
to this issue in June 1979, and the RO issued a statement of 
the case in July 1979.  The veteran filed a VA Form 
1-9 on this issue in July 1979.  Despite the fact that the 
veteran did not withdraw his substantive appeal (38 C.F.R. 
§ 19.121(b)(2)(1979)), this issue was not certified to the 
Board.  Therefore, it has been pending since 1979.  

In the March 1992 rating decision, the RO denied an increased 
evaluation for forehead scar in excess of 10 percent under 
Diagnostic Code 7800 and an increased (compensable) 
evaluation for status post fracture of the right humerus.  
The veteran and his representative appeared before a hearing 
officer at a hearing at the RO in April 1993.  In an August 
1993 hearing officer's decision, the RO increased the 
veteran's noncompensable evaluation for status post fracture 
of the right humerus to 20 percent and continued the denial 
of an evaluation in excess of 10 percent for a forehead scar.  
In an August 1993 letter, the RO informed the veteran that 
with respect to his status post fracture of the right 
humerus, the benefits sought on appeal were totally granted 
so no further action would be taken on his appeal.   

In May 1996, the Board REMANDED the matter to the RO for 
additional development.  In an October 1997 rating decision, 
the RO granted service connection for headaches, assigned a 
single combined 10 percent evaluation for forehead scars, 
headaches under Diagnostic Code 8045, and denied service 
connection for a bilateral hearing loss disability, an ear 
disorder, a right lung disorder, and a nervous disorder.  The 
veteran and his representative appeared before a hearing 
officer at a hearing at the RO in November 1998.  The case 
has been returned to the Board for adjudication.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claims for an 
increased evaluation for his headaches and forehead scar to 
the VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  Competent evidence of a nexus between the veteran's 
neuropsychiatric disorder, to include schizophrenia and 
depression, and his active service is not of record.

2.  Competent evidence of a nexus between the veteran's right 
lung disorder, resection of the anterior section of the right 
upper lobe secondary to bronchiectasis, and his active 
service is not of record.

3.  Competent evidence of a current diagnosis of a hearing 
loss disability is not of record.

4.  Competent evidence of a current diagnosis of a chronic 
ear disorder is not of record.

5.  Forehead scars are mildly disfiguring and currently 
manifested by objective evidence of tenderness to palpitation 
and complaints of pain.

6.  An October 1997 VA medical examination found that the 
veteran was suffering from headaches due to an accident in 
service.

7.  The medical evidence of record does not reflect a 
diagnosis for multi-infarct dementia associated with a head 
injury the veteran sustained during active service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a neuropsychiatric disorder is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a right lung disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

3.  The veteran's claim of entitlement to service connection 
for a hearing loss disability is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).

4.  The veteran's claim of entitlement to service connection 
for an ear disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

5.  The criteria for an evaluation of 10 percent, but no 
higher, for forehead scars have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991 & Supp. 1999); 38 C.F.R. Part 4, 
Diagnostic Code 7800 (1999).

6.  The criteria for an evaluation of 10 percent, but no 
higher, for headaches have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.124a, 
Diagnostic Codes 8045-9304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The veteran is seeking service connection for a 
neuropsychiatric disorder, right lung disorder, hearing loss 
disability, and chronic ear disorder.  It is necessary to 
determine if he has submitted well grounded claims.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in service 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997). Competent evidence of a current 
disability; proof as to incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates is required to 
provide a nexus between the inservice injury or disease and 
the current disability.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see also 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  An injury during service may be verified by 
medical or lay witness statements; however, the presence of a 
current disability requires a medical diagnosis; and where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Alternatively, the nexus between service and the 
current disability can be satisfied by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Service connection 
may be granted for a psychiatric disorder to include 
schizophrenia, if it is manifest to a compensable degree 
within 1 year of separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1999).  Service connection may 
also be granted for disability that is proximately due to or 
the result of service connected disability.  38 C.F.R. 
§ 3.310.

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

A.  Neuropsychiatric disorder

Service medical records show no complaints, findings, or 
treatment of a nervous or neuropsychiatric disorder during 
service.  Service record indicate that the veteran was in a 
car accident and received a shallow laceration to his 
forehead in October 1951.  At his April 1953 separation 
examination, neurological and psychiatric evaluations were 
normal.

An August 1977 VA hospitalization summary reflects that the 
veteran was hospitalized for depressive neurosis with anxiety 
features.  VA medical records from August 1977 to May 1979 
show complaints of anxiousness, restless, tense, nervous, and 
continual headaches.  Assessments included depressive 
reaction, probably psychotic, depression, and anxiety.  The 
veteran asserted that his nervous disorder developed as a 
result of his active service to include his car accident 
during service.  VA medical records from 1981 to 1983 show 
diagnoses of history of neuropsychiatric disorder and 
schizophrenia.

VA medical records from 1993 to present show treatment for 
chronic schizophrenia with depressive features and early 
dementia.  In an April 1998 letter, the veteran's physician, 
M.A.R.F., M.D., stated that "It would be wise to evaluate 
the possibility" that there was a direct relationship 
between the veteran's car accident in service and his 
headaches and a link to the veteran's psychiatric disease.  
In a May 1998 evaluation, the veteran's private psychiatrist, 
L. C. R., M.D., stated that the veteran's cognitive and 
intellectual capacities, to include anxiety, nerves, 
isolation, suicidal ideas, irritability and poor 
concentration, were worsening.  Dr. R. stated that all of 
this happened "after having the accident" during active 
service.  The diagnosis was major severe depression with 
frequent psychotic signs.  

Upon review, the Board observes that the service medical 
records do not indicate that the veteran complained of a 
neuropsychiatric disorder during service, or that such was 
noted or diagnosed at discharge.  The Board notes that the 
first evidence of treatment for a neuropsychiatric disorder 
was in 1977, more than 20 years after service.  The Board 
notes that in an April 1998 statement, the veteran's private 
physician stated that the possibility of a relationship 
between the veteran's current psychiatric disease 
(schizophrenia) and his headaches from his car accident in 
service should be considered.  Instead of opining that the 
claimed causal relationship existed, the physician simply 
opined that further evaluation was necessary to establish the 
relationship.  The Board this statement to be too speculative 
in nature to have evidentiary value.  Sacks v. West, 11 Vet. 
App. 314 (1998); see also Bloom v. West, 12 Vet. App. 185 
(1999), (wherein the Court stated that what is speculative in 
one context might be less so in another). 

The May 1998 statement by the veteran's private psychiatrist 
indicates that the worsening of his cognitive and 
intellectual capacities "happened after the accident while 
working in the Army. . . ."  The Board notes that the 
veteran's psychiatrist did not conclude that the accident 
caused the these symptoms, and, accordingly, this statement 
does not provide a nexus between the in- service injury and 
psychiatric disability.  The Board finds that no physician 
has provided competent medical evidence linking the veteran's 
neuropsychiatric disorder to service or service connected 
disability.

The veteran is competent to report that on which he has 
personal knowledge, that is, what comes to him through his 
senses.  Layno, 6 Vet. App. at 470.   However, to the extent 
that the veteran contends that he developed a 
neuropsychiatric disorder as the result of an auto accident 
during service, such allegation is lay speculation on the 
etiology of a disability.  He has not submitted any evidence 
indicating that he is competent to offer medical opinions.  
Thus, he cannot meet the burden imposed by section 5107(a) 
merely by presenting lay statements or testimony as to the 
existence of a disorder and a relationship between that 
disorder and service because there is no evidence that the 
veteran is competent to offer medical opinions.  Competent 
medical evidence is required.  Caluza, 7 Vet. App. at 507; 
see also Robinette, 8 Vet. App. at 77; Edenfield, 8 Vet. App. 
384; Grottveit, 5 Vet. App. at 93.  Although the veteran 
stated that he believed that his neuropsychiatric disorder 
was related to his car accident during service, there is no 
competent medical opinion linking the veteran's current 
neuropsychiatric disorder to his active service is of record.  
Accordingly, the Board concludes that the veteran's claim for 
service connection for a neuropsychiatric disorder is not 
well grounded and is denied.  38 U.S.C.A. § 5107 (West 1991).


B.  Right lung disorder

Service medical records do not show any complaints, findings, 
or treatment of a lung disorder during service.  At an April 
1953 separation examination, the evaluation of the lungs was 
normal.  

A September 1955 VA medical hospital record reflects that the 
veteran was hospitalized for acute bronchitis.  A March 1956 
hospital record reveals that the veteran was hospitalized for 
bronchiectasis of the anterior segment of the right upper 
lobe.  VA medical records from June 1972 to January 1974 
reflect diagnoses of bronchiectasis with history of 
hemoptysis.  A September 1973 medical notation indicates that 
the veteran had a positive purified protein derivative (PPD) 
test in 1956.  A September 1973 VA hospital summary revealed 
diagnoses of hemoptysis and right upper lobe infiltration.  A 
VA hospital discharge summary reveals that the veteran was 
hospitalized from November 1973 to January 1974 for recurrent 
episodes of hemoptysis due to bronchiectasis.  In December 
1973, the veteran underwent a segmental resection of the 
anterior segment of the right upper lobe.  At discharge, the 
diagnosis was bronchiectasis of the anterior segment of the 
right upper lobe.

VA medical records from 1974 to 1994 note the veteran's 
history of bronchiectasis with right lobectomy.  Pulmonary 
function tests in 1988, 1991, and 1992 reveal minimal airflow 
obstructions.  Diagnoses included bronchiectasis with chronic 
obstructive pulmonary disease and intermittent hemoptysis and 
history of bronchiectasis status post right upper lung 
resection in 1973. 

In an April 1998 statement, a private doctor indicated that 
the veteran had respiratory difficulty; however, no diagnosis 
was provided.  

At his November 1998 hearing, the veteran testified that 
while he was on active duty he began coughing and spitting up 
blood on occasion, usually during physical training, but that 
he hid these symptoms and did not seek treatment as he was 
afraid he had tuberculosis.  According to the veteran, after 
he was discharged he sought treatment and was told he had 
bronchiectasis of the right lung.

The Board notes that the evidence of record indicates that 
the veteran had a positive PPD test in 1956, more than 3 
years after service.  He was also first treated for 
bronchiectasis in 1956.  Following recurrent episodes of 
bronchiectasis, a partial lobectomy was performed in 1973.

Applicable law and regulations stated that service connection 
may be granted for active tuberculosis and bronchiectasis if 
manifest to a compensable degree within 1 year of separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309.  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. 
§ 3.303(d) (1999).  

In the instant case, there is no evidence that the veteran 
has been diagnosed with tuberculosis.  The veteran is 
competent to report that on which he has personal knowledge, 
that is what comes to him through his senses.  Layno, 6 Vet. 
App. at 470.  However, he is not competent on matters of 
medical etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As to the bronchiectases, this disease was first 
shown medically nearly 3 years after the veteran was 
separated from service, and, further, there is no medical 
opinion that links bronchiectasis to service.  Accordingly, 
the claim for service connection for right lung disorder, 
namely post-operative bronchiectasis, is not well grounded, 
and is denied.  Caluza, 7 Vet. App. at 505.

C.  Hearing loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  The Court has held 
that the provisions of 38 C.F.R. § 3.385 prohibit the award 
of service connection for hearing loss where audiometric test 
scores are within the established limits.  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993) citing Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992). Service connection for sensorineural 
hearing loss may be established based on a legal presumption 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999). 

Service medical records do not show complaints, findings, or 
diagnosis of a hearing loss disability during service.  At 
his April 1953 separation examination, his hearing was 15/15 
whispered voice.  

At a September 1997 VA audiological examination, the veteran 
complained of decreased hearing and ringing in the ears for 
the past four years.  In October 1997, a VA medical 
consultant opined that that the claimed hearing loss, first 
manifested in 1993, was not etiologically related to, nor a 
late manifestation of, the head trauma sustained in service.   
The veteran did not appear for a scheduled October 1997 
audiogram.  

In an April 1998 letter, the veteran's private doctor, 
M.A.R.F., stated that the veteran complained of hearing loss 
and also reported a history of automobile accident in 
service.  Dr. F. stated that "It would be wise to evaluate 
the possibility" that his hearing loss "as been related 
directly too this patient accident [sic]...".
However, an audiogram was not of record and the doctor did 
not provide a basis for his statement. 

Upon review of the record, the Board finds that there is no 
competent evidence that the veteran has hearing loss 
disability.  In the absence of proof of a current disability, 
there can be no valid claim.  See Brammer v. Derwinksi, 3 
Vet. App. 223, 225 (1992).  Moreover, even if it were 
conceded, for the sake of argument, that the hearing loss 
noted by Dr. F. actually rises to the level of hearing loss 
disability under 38 C.F.R. § 3.385, the claim would not be 
well grounded.  The only medical opinion purporting to link 
his hearing loss to service is the opinion of Dr. F.  The 
Board finds that opinion to be entirely too speculative to 
well ground the claim.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  The elements necessary to well ground the claim are 
not present, and it is denied.  See Caluza, supra.  

D.  Ear disorder

Service medical records show no complaints, findings, or 
diagnoses of an ear disorder.  At the veteran's April 1953 
separation examination, an evaluation of his ears was normal.  

VA medical records reveal that the veteran was seen in 
February 1976, November 1982, June 1992, August 1992, and 
October 1993 complaining of left and right earaches.  
Diagnoses included otalgia, right external otitis, and left 
ear otitis.

At a September 1997 VA examination, the veteran complained of 
recurrent right ear pain for the past four years.  On 
examination, no active ear disease or infectious disease of 
the middle or inner ear was present.  There was no diagnosis 
of an ear disorder.  

In an April 1998 letter, the veteran's private doctor, Dr. 
F., reported that the veteran complained of earache.   As 
noted previously, Dr. F. noted that the veteran reported a 
history of a car accident during service.  Dr. F. stated that 
"It would be wise to evaluate the possibility" that the 
veteran's right ear pain "as been related directly too this 
patient accident [sic]...". 

Upon review, the Board finds that VA medical records do show 
treatment for episodes of otitis in 1992 and 1993; however, 
there is no competent medical evidence relating these 
episodes to service.  Again, the opinion of Dr. F. has been 
noted, but the opinion is entirely too speculative to well 
ground the claim.  Tirpak, 2 Vet. App. at 609.  Moreover, the 
veteran has not submitted any competent evidence of the 
existence of a chronic current ear disorder.  Thus, the Board 
concludes that the veteran's claim for service connection for 
an ear disorder is not well grounded.  See Caluza, supra.  
Service connection is warranted for a "[d]isability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty . . .."  38 
U.S.C.A. § 1110 (West 1991).  In the absence of proof of a 
current chronic disability, there can be no valid claim.  See 
Brammer, 3 Vet. App. at 225. 

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno, 6 Vet. App. at 470.  However, his assertion 
that he has a current ear disorder is not competent and does 
not establish well grounded claim.  Chelte v. Brown, 10 Vet. 
App. 268 (1997).  His statements cannot serve to well ground 
the claim because the veteran is not competent to make such 
an allegation, as such require competent medical evidence 
which indicates that the claim is plausible or possible.  
Caluza, 7 Vet. App. at 507; see also Robinette v. Brown, 8 
Vet. App. 69, 77 (1995); Edenfield v. Brown, 8 Vet. App. 384 
(1995); Grottveit, 5 Vet. App. at 93.  His doctor's 1998 
statement that the veteran has right ear pain is not a 
diagnosis.  Without a diagnosed or identifiable underlying 
malady, a claim does not itself constitute a disability for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 97-1948 (U. S. Vet. App. Dec. 29, 1999); Nix v. Brown, 
4 Vet. App. 462 (1993).  Accordingly, the claim for service 
connection for an ear disorder is denied.  38 U.S.C.A. § 5107 
(West 1991).

E.  Doctrine of doubt

When addressing whether a claim is well grounded, after 
establishing the competency of the evidence, the veracity of 
the evidence is accepted.  The weighing and balancing of the 
evidence of record occurs at the merits stage.  Thus, the 
doctrine of doubt is not applicable where a claim is not well 
grounded as there is no evidence to weigh or balance.

II.  Increased evaluations

The Board notes that the RO, in a December 1978 rating 
decision, granted service connection for forehead scars under 
Diagnostic Code 7800 and assigned a noncompensable 
evaluation.  In a February 1980 rating decision, the RO 
granted a 10 percent disability evaluation for forehead scars 
under Diagnostic Code 7800.  In a March 1992 rating decision, 
the RO denied an evaluation in excess of the 10 percent the 
scars and the veteran appealed.   In an October 1997 rating 
decision, the RO granted service connection for headaches and 
assigned a single 10 percent rating for forehead scars, 
headaches under Diagnostic Code 8045.  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not duplicative of or 
overlapping with the symptomatology of the other condition.  
The Board is of the opinion that the forehead scars and 
headaches are not productive of overlapping symptomatology, 
and should be separately rated.  See 38 C.F.R. § 4.14 (1999).  
Therefore, the Board will separately rate the forehead scars 
and headaches under Diagnostic Codes 7800 and 8045, 
respectively. 

Initially, the Board finds that the veteran has submitted 
evidence which is sufficient to justify a belief that his 
claim for increased evaluation for scar of the forehead is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
his assertion that his service-connected disability has 
worsened raise a plausible claim.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992). The Board finds that 
the veteran's claims for higher evaluations are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a)(West 1991).  As 
to the veteran's claim for increased evaluation for 
headaches, where the claimant is awarded service connection 
for a disability and subsequently appeals the RO's initial 
assignment of an evaluation for the disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995).  The veteran 
has not alleged that any records of probative value that may 
be obtained, and which have not already been requested by the 
VA or associated with his claims folder, are available.  The 
Board accordingly finds that the duty to assist, as mandated 
by of 38 U.S.C.A. § 5107(a)(West 1991), has been satisfied.  
The veteran has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).  All relevant facts on this issue 
have been properly developed and the duty to assist has been 
met. 38 U.S.C.A. § 5107(a).

The Board has considered the issue raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  With respect to 
this issue, the Board has continued the issue as entitlement 
to an increased evaluation for headaches.  The veteran is not 
prejudiced by the naming of this issue.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issues have been phrased.  It also appears that the Court has 
not provided a substitute name for this type of issue.  In 
reaching the subsequent determination, the Board has 
considered whether staged ratings should be assigned.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Diagnostic Code 8045 for brain disease due to trauma provides 
that purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under diagnostic 
code 9304.  This 10 percent evaluation will not be combined 
with any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  Purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be noted under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g. 8045- 
8207).  38 C.F.R. § 4.124a, Diagnostic Code 8045 (1999).

Under Diagnostic Code 7800, a noncompensable disability 
evaluation is warranted for a slightly disfiguring scar of 
the head, the face, or the neck.  A 10 percent evaluation 
requires that the scar be moderately disfiguring.  Severe 
disfiguring scars of the head, face, or neck, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles warrant a 30 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (1999).  A tender and painful 
scar warrants a 10 percent evaluation under Diagnostic Code 
7804.  38 C.F.R. Part 4, Diagnostic Code 7804 (1999). 

A.  Scars of the forehead

Service medical records reveal that in October 1951 the 
veteran reported that he had been in a car accident and was 
treated at a private facility.  On evaluation, a shallow 
laceration about 2.5 inches on his forehead was noted and was 
treated.  

At a June 1978 VA compensation and pension examination, the 
examiner noted the veteran had been in a car accident in 
service and sustained wounds to the forehead.  The evaluation 
revealed a 3-cm long well healed wound scar in the middle of 
the forehead and a 6-cm long well healed wound scar in the 
upper forehead.  Neither scar was keloid or adherent.  The 
impression was two well healed wound scars of the forehead.  
In a December 1978 rating decision, the RO granted service 
connection for scars of the forehead and assigned a 
noncompensable evaluation.  

At a January 1980 VA examination, the examiner described the 
forehead scars to be mild to moderately disfiguring, mildly 
to moderately adherent, non-depressed, and non-keloid.  Based 
on this evaluation, the RO, in a February 1980 rating 
decision, increased the evaluation for forehead scars to 10 
percent disabling.  

As noted previously, the RO denied an evaluation in excess of 
10 percent for scars of the forehead in a March 1992 rating 
decision following a February 1992 claim.
At an April 1993 RO hearing, the veteran and his spouse 
testified that the veteran was self-conscious about the scars 
on his forehead and that they were painful.

At October 1996 and January 1997 VA scar examinations, the 
veteran reported occasional cramps and pain in the areas of 
the scars.  On evaluation, a left forehead scar measuring 3-
cm long by 1-mm wide with loss of color and tender to 
palpitation was noted.  It was described as mildly 
cosmetically disfiguring.  A scar in the middle of the 
forehead from right to bridge of the nose measured 
approximately 6-7 cm long by 1-mm wide was noted.  The scar 
had loss of color and was tender to palpitation.  It was 
described as mildly cosmetically disfiguring.  The examiner 
noted that the scars were not inflamed or swollen, had no 
adherence, herniation, or ulceration, or keloid formation, 
and did not limit the function of the area.  The diagnosis 
was residuals, forehead scars, healed.  Pictures were 
enclosed showing the scars.  The examiner noted that the 
scars were mildly cosmetically disfiguring. 

To the extent that the veteran reports that he has pain along 
the scars on his forehead, the Board finds that the veteran 
is competent to report his symptoms.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  The clinical documentation, however, 
shows that he has mildly disfiguring scars of the forehead, 
one of which is tender to palpitation, but is not objectively 
tender and painful.  From this evidence, showing that the 
forehead scars are mildly, but no more than, mildly 
disfiguring, the veteran is entitled to a 10 percent 
evaluation for the scars under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (1999).  

No medical professional has described the veteran's scars as 
severe, marked, unsightly or repugnant to warrant an 
evaluation in excess of 10 percent. Accordingly, an 
evaluations in excess of 10 percent for the scars is denied.

B.  Headaches

Service medical records reflect that the veteran was in a car 
accident during service.  He was treated for fractured great 
tuberosity of the right humerus and contusion of the right 
shoulder, shallow laceration of the forehead, contusion and 
abrasion of the right thumb.  The service medical records 
show no reports that the veteran was unconscious at the time 
of the accident.  At his April 1953 separation examination, 
neurological evaluation was normal.

VA medical records from 1973 to 1992 show that the veteran 
has been seen on multiple occasions complaining of headaches.  
Diagnoses included from migraine tension headaches, headaches 
of unknown etiology, headaches due to cervical and back pain.  
A July 1975 VA hospital discharge summary revealed a normal 
brain scan.  

In an April 1992 statement, the veteran contended that his 
headaches were the direct result of an injury during service.  
In an August 1993 hearing, the veteran testified that he 
experienced constant headaches and that these headaches were 
the result of a car accident in service.  

An April 1994 VA medical record indicated that the veteran 
had chronic tension headaches for more than 10 years.  It was 
noted that the veteran reported history of head trauma with 
loss of consciousness over 40 years ago, but no indication of 
fracture.  The diagnosis was chronic tension headaches with 
spasm component.  

At a September 1997 VA examinations, the veteran reported 
that he was in a car accident in service and sustained trauma 
to the frontal area of his head.  He reported that he lost 
consciousness for an unreported amount of time.  According to 
the veteran, he complained of headaches while in service and 
they have continued since that time on a daily basis.  He 
stated that they were sometimes so severe as they interrupted 
all activity.  On evaluation, cranial nerves were intact and 
cerebral functions were normal.  There was no aphasia, 
apraxia, or agnosia.  The diagnosis was headaches of unknown 
etiology.  The examiner stated if related at all, the 
headaches would be related to the trauma that caused the scar 
(which occurred 46 years ago), but not related to scar 
itself.  The examiner noted that he had only been provided 
with recent medical reports. 

In an October 1997 rating decision, the RO granted service 
connection for headaches as related to military service and 
assigned a 10 percent evaluation under Diagnostic Code 8045 
for forehead scars, headaches.  For reasons set forth 
previously, the headaches will be rated separate from the 
scars.  

In an April 1998 letter, the veteran's private doctor stated 
that the veteran suffered from incapacitating headaches.  

At his November 1998 hearing, the veteran testified that he 
experienced daily severe headaches and that he took several 
medications for these headaches.  The veteran stated that 
they were painful and sometimes very severe.

The diagnostic code for headache due to brain trauma is 
properly applied when there are purely subjective 
manifestations of the brain trauma.  In this case, there has 
been no finding that the veteran's residuals of a head injury 
with headaches is productive of a diagnosis of multi-infarct 
dementia associated with brain trauma.  There is no diagnosis 
of organic brain syndrome in the record.  In the absence of 
the diagnosis of organic brain syndrome, which the Board 
deems as analogous to the multi-infarct dementia associated 
with brain trauma referenced in Diagnostic Code 8045, the 
Board must either limit the veteran's rating to 10 percent 
under that code, or determine that another code is more 
properly applied.  38 C.F.R. Part 4, Diagnostic Codes 8045-
9304.  

Diagnostic Code 8100 applies to migraine headache.  The Board 
notes that the record contains one diagnosis of migraine 
headaches.  That diagnosis, however, was based on history 
provided by the veteran and is unsupported by any clinical 
findings.  Headaches are themselves subjective phenomena, and 
in the absence of a clinically supported finding of true 
migraine headaches and of a nexus between symptoms of 
migraine and the veteran's service connected residuals of a 
head injury, the Board finds no basis in the record for 
applying the provisions of Diagnostic Code 8100 in this case.

Furthermore, the medical evidence of record shows that the 
veteran has not complained of any neurological symptoms 
related to his head injury and the objective evidence does 
not suggest otherwise.  As such, the Board finds that a 10 
percent rating for the service connected headaches due to 
head injury is warranted, but that there is no basis for 
granting a higher rating.


ORDER

Service connection for a nervous disorder is denied.  Service 
connection for a right lung disorder is denied.  Service 
connection for a hearing loss disability is denied.  Service 
connection for an ear disorder is denied.  

An evaluation in excess of 10 percent evaluation for the 
forehead scars is denied.   

A separate 10 evaluation for headaches as a residual of a 
head injury is granted, consistent with the criteria that 
govern the payment of monetary awards.     



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 


